IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 75 DB 2019 (No. 54 RST 2019)
                                :
                                :
SYLVIA LOUISE QUINTON           : Attorney Registration No. 48382
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Out of State)


                                          ORDER


 PER CURIAM


        AND NOW, this 26th day of June, 2019, the Report and Recommendation of

 Disciplinary Board Member dated June 18, 2019, is approved and it is ORDERED that

 Sylvia Louise Quinton, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that she has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.